DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 4/6/2022 is acknowledged.
4.	Claims 37 and 39 have been cancelled.
5.	Claims 1-36 and 38 are pending in this application.
6.	Claims 21-36 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 4/6/2022.  Claim 15 is withdrawn from consideration as being not read on the elected species of the fusion protein.
7.	Claims 1-14, 16-20 and 38 are under examination.

Election/Restrictions
8.	Applicant’s election with traverse of Group 1 (claims 1-20 and 38) and election of SEQ ID NO: 3 as species of fusion protein in the reply filed on 4/6/2022 is acknowledged.  The traverse is on the ground(s) that the "claim 1 is being amended herein to define the extension peptides as having at least 90% identity to SEQ ID NO:1 and a maximum length of 100 amino acids. With this amendment, Calo et al. fails to teach or suggest the subject matter of the amended claim set".  This is not found persuasive because: the Examiner understands that due to Applicant's amendments to the claim, Calo et al (Precision Medicine, 2015, 2: e989, pages 1-8, filed with IDS) fails to teach the currently claimed fusion protein.  However, in the instant case, the instant claimed fusion protein is known in the art (see Sections 36 and 39 below for detailed explanation).  Therefore, the special technical feature remains known in the art, and there remains lack of unity of invention.  Thus, the requirement is still deemed proper and is therefore made FINAL.  
Group 1 is drawn to a fusion protein comprising a main protein and one or more extension peptides, wherein the amino acid sequence of the main protein is identical or similar to the amino acid sequence of a mammalian protein or a fragment thereof, and wherein the amino acid sequence of the one or more extension peptides has a length of not more than 100 amino acids, has a sequence identity of at least 90% to SEQ ID NO: 1, and comprises a cluster of O-glycosylated amino acids; and a pharmaceutical composition comprising such fusion protein.  A search was conducted on the elected species; and SEQ ID NO: 3 as the elected species of fusion protein appears to be free of prior art.  A search was extended to the genus in claim 1; and prior art was found.  Claim 15 is withdrawn from consideration as being not read on the elected species.  Claims 1-14, 16-20 and 38 are examined on the merits in this office action. 



Objections
9.	The specification is objected to for the following minor informality: The specification recites “hydroxlysine (Hydroxy-Lys)” on page 14, line 9 of instant specification.  There appears to be a typo in this recitation.  The recitation should be “hydroxylysine (Hydroxy-Lys)”.  Applicant is required to correct this error.
Furthermore, the specification recites "it is believed that the negative charge of the of the protein surface generated by the O-glycans leads to the half-life prolongation" on page 14, lines 23-24 of instant specification.  There appears to be extra words in this recitation.  Applicant is required to correct this error.  
10.	The use of trademarks has been noted in this application, for example, Nuwiq® and Vihuma® on page 19, lines 1-2 of instant specification.  Each letter of the trademarks should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
11.	The drawings are objected to for the following minor informality:
Figure 1: The description of Figure 1 in instant specification is inconsistent with Figure 1.
Figure 2: Figure 2 contains 2 plots, but it appears that the only difference between these 2 plots is the error bar.        
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
12.	Claim 1 is objected to for the following minor informality: Applicant is suggested to amend claim 1 as “A fusion protein comprising a main protein and one or more extension peptides, wherein the amino acid sequence of the main protein is at least 80% identical to the amino acid sequence of a mammalian protein or a fragment thereof, and wherein the amino acid sequence of the one or more extension peptides is no more than 100 amino acids in length, has a sequence…”.
13.	Claim 2 is objected to for the following minor informality: Applicant is suggested to amend claim 2 as "…without the extension peptide".
14.	Claim 3 is objected to for the following minor informality: Applicant is suggested to amend claim 3 as "…wherein the amino acid sequence of the one or more extension peptide is at least 80% identical to a non-repeated amino acid sequence section of said main protein or fragment thereof".
15.	Claim 5 is objected to for the following minor informality: Applicant is suggested to amend claim 5 as "…wherein the cluster of O-glycosylated amino acids of the one or more extension peptide contains at least two…".
16.	Claim 6 is objected to for the following minor informality: Applicant is suggested to amend claim 6 as "…wherein the cluster of O-glycosylation amino acids contains at least one threonine…".
17.	Claim 7 is objected to for the following minor informality: Applicant is suggested to amend the term "O-glycosylation site" recited in instant claim 7 as "O-glycosylation amino acid".
18.	Claim 8 is objected to for the following minor informality: Applicant is suggested to amend claim 8 as "…wherein the one or more extension peptides are 20 to 60 amino acids in length…".
19.	Claims 12 and 13 are objected to for the following minor informality: Applicant is suggested to amend claims 12 and 13 as "…wherein the extension peptide…".	
	Furthermore, Applicant is suggested to amend claim 13 as "…and wherein the C-terminal amino acid of said extension peptide is optionally linked to an affinity tag".
20.	Claims 16 and 20 are objected to for the following minor informality: Claim 16 contains the acronyms “VWF” and many others; and claim 20 contains the acronyms “HEK293” and "HEK293F".  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., human embryonic kidney 293 (HEK293).  The abbreviations can be used thereafter.
21.	Claim 38 is objected to for the following minor informality: Claim 38 recites “…the fusion protein according to according to claim 1”.  Applicant is suggested to amend this recitation as “…the fusion protein according to claim 1”.

Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
22.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 

23.	Claims 1-14, 16-20 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
24.	Claim 1 recites "A fusion protein comprising a main protein and one or more extension peptides, wherein the amino acid sequence of the main protein is identical or similar to the amino acid sequence of a mammalian protein or a fragment thereof, and wherein the amino acid sequence of the one or more extension peptides has a length of not more than 100 amino acids, has a sequence identity of at least 90% to SEQ ID NO: 1, and comprises a cluster of O-glycosylated amino acids".  With regards to the limitation "wherein the amino acid sequence of the one or more extension peptides has a length of not more than 100 amino acids", in the instant case, since the fusion protein recited in instant claim 1 is one comprising a main protein and one or more extension peptides, the instant claimed fusion protein can have extra amino acids between and/or beyond the main protein and the extension peptide.  Therefore, it is unclear which amino acid/position is the cutoff between the main protein and the one or more extension peptides.  Thus, the metes and bounds of instant claim 1 is vague and indefinite.  Because claims 2-14, 16-18, 20 and 38 depend from indefinite claim 1, and none of the dependent claims clarifies the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
25.	The terms "in particular" in claims 4, 10 and 20; "preferably", "more preferably" and/or "most preferably" in claims 5-8, 10, 11 and 16-20; and "such as" in claim 20 render these claims indefinite.  These terms are preferences and/or examples that lead to confusion over the intended scope of instant claims 4-8, 10, 11 and 16-20.  Therefore, the metes and bounds of instant claims 4-8, 10, 11 and 16-20 are vague and indefinite (see MPEP § 2173.05(d)). 
26.	Claim 7 recites "The fusion protein according to claim 1, wherein the one or more extension peptides contain at least one O-glycosylation site in ten amino acids, preferably at least one O-glycosylation site in eight amino acids".  With regards to the recited "at least one O-glycosylation site in ten amino acids" and "at least one O-glycosylation site in eight amino acids", the instant specification fails to define them.  In the instant case, it is unclear what is encompassed within the recited "at least one O-glycosylation site in ten amino acids" and "at least one O-glycosylation site in eight amino acids".  As an example, do these recitations mean at least one O-glycosylation site in every random 8 and/or 10 consecutive amino acids in the extension peptide, or do they mean at least one O-glycosylation site in any 8 and/or 10 consecutive amino acids in the extension peptide?  Therefore, the metes and bounds of instant claim 7 is vague and indefinite.
	Furthermore, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting such recitations as at least one O-glycosylation site in any 8 and/or 10 consecutive amino acids in the extension peptide.

Claim Rejections - 35 U.S.C. § 112 paragraph (d)
27.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

28.	Claims 4, 5, 9 and 10 are  rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
29.	Claims 4, 9 and 10 depend on claim 1; and recite various limitations of the extension peptide in the fusion protein recited in instant claim 1.  However, instant claim 1 recites "wherein the amino acid sequence of the one or more extension peptides has a length of not more than 100 amino acids, has a sequence identity of at least 90% to SEQ ID NO: 1, and comprises a cluster of O-glycosylated amino acids".  And according to instant specification, instant SEQ ID NO: 1 is amino acids 1238-1268 of human VWF of instant SEQ ID NO: 2 (see page 19, line 41 to page 20, line 2 of instant specification; and SEQ ID NOs: 1 and 2 in the sequence listing filed on 7/9/2020).  Therefore, claims 4, 9 and 10 do not further limit the structure of the fusion protein in claim 1; thus, claims 4, 9 and 10 are improper dependent forms for failing to further limit the subject matter of claim 1. 
30.	Claim 5 depends on claim 1; and claim 5 recites "The fusion protein according to claim 1, wherein the cluster(s) of O-glycosylated amino acids of the extension peptides contain(s) at least two, preferably at least three, more preferably at least four O-glycosylated amino acids".  However, with regards to the term "cluster of O-glycosylated amino acids" recited in instant claim 5, the instant specification discloses that "According to the invention, the terms "O-glycosylation cluster'', "O-glycan cluster" and "cluster of O-glycosylated amino acids" are used interchangeably and related to two or more of O-glycosylated amino acids" (see page 9, lines 31-33 of instant specification).  Therefore, the scope of the fusion protein recited in instant claim 5 is identical to that of the fusion protein recited in instant claim 1.  Claim 5 does not further limit the structure of the fusion protein in claim 1; thus, claim 5 is improper dependent forms for failing to further limit the subject matter of claim 1. 

Claim Rejections - 35 U.S.C. § 112 paragraph (a)
Written Description
31.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

32.	Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” (MPEP § 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP § 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
In the instant case, claim 2 is drawn to a property of the fusion protein recited in instant claim 1.
The genus of instant claimed fusion protein is extremely broad, since the amino acid sequence of the main protein in the fusion protein is one that is identical or similar to the amino acid sequence of a mammalian protein or a fragment thereof.
The instant specification discloses that "it is believed that the negative charge of the of the protein surface generated by the O-glycans leads to the half-life prolongation" (see page 14, lines 23-24 of instant specification).
The instant specification discloses that fusion proteins of instant SEQ ID NOs: 3-11 as species of instant claimed fusion protein.  And in all fusion proteins of instant SEQ ID NOs: 3-11, the main protein is a fragment of human VWF. 
The issue at question is whether a person of ordinary skilled in the art would be able to determine whether any and/or all instant claimed fusion protein comprising a main protein that is identical or similar to the amino acid sequence of a mammalian protein or a fragment thereof would have the property of having an increased half-life compared to the main protein without the extension peptide or not.

(a) actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:
In the instant case, the instant specification discloses that "it is believed that the negative charge of the of the protein surface generated by the O-glycans leads to the half-life prolongation" (see page 14, lines 23-24 of instant specification).  The instant specification further discloses peptides of SEQ ID NOs: 3-11 as examples of the instant claimed fusion protein.  And in all fusion proteins of instant SEQ ID NOs: 3-11, the main protein is a fragment of human VWF.
In addition, the fusion protein OCTA 12 (instant SEQ ID NO: 3) is tested in the working examples in instant specification.  
Taken all these together, other than fragments of human VWF as the main protein in instant claimed fusion protein, the instant specification fails to disclose the effect of instant claimed extension peptide on the half-life of all instant recited main protein.  

(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:
As discussed above, in the instant case, based on the disclosure of instant specification, other than the limited examples, a person of ordinary skilled in the art would not be able to determine whether any and/or all instant claimed fusion protein comprising a main protein that is identical or similar to the amino acid sequence of a mammalian protein or a fragment thereof would have the property of having an increased half-life compared to the main protein without the extension peptide or not.  
With regards to increasing half-life of a main protein that is identical or similar to the amino acid sequence of a mammalian protein or a fragment thereof with the instant claimed extension peptide, Chhabra et al (WO 2014/011819 A2), throughout the patent, teach a chimeric protein comprising a fragment of VWF protein, one or more XTEN sequence, and a FVIII protein; wherein the fragment of VWF protein comprises, consists essentially of, or consists of the D1, D2, D', D3, and A1 domains of VWF; and wherein the chimeric protein has an increased half-life compared to FVIII protein, for example, Abstract; pages 62-65, Table 1; and pages 71-72, paragraph [0142].  Other than FVIII protein disclosed in Chhabra et al, increasing half-life of a main protein that is identical or similar to the amino acid sequence of a mammalian protein or a fragment thereof with the instant claimed extension peptide is unknown in the art.
Furthermore, it is well known in the art that there are many factors that affect the clearance of protein drugs from the systemic circulation.  Sutradhar et al (S. J. Pharm. Sci., 2011, 4, pages 1-12) teach clearance of protein drugs from the systemic circulation begins with passage across the capillary endothelia; and the endothelial passage depends on factors including size, shape and charge of the protein molecules, for example, page 4, left column, the 1st paragraph in Section "Elimination" and Table 3.  Sutradhar et al further discuss renal excretion and hepatic elimination of protein molecules; and the various mechanisms of eliminating protein drugs from the systemic circulation, for example, pages 4-5, Section "Elimination", Figure 1 and Table 4; and pages 6-9, Table 5.  Gupta (Indian Journal of Endocrinology and Metabolism, 2013, 17, pages 413-421) teaches native glucagon-like peptide-1 (GLP-1) has a very short plasma half-life; and the likely reasons include: it is cleaved at position 8 by DPP-4 (alanine); and peptide bonds adjacent to Arg or Lys residues are often subject to serine protease cleavage and it is believed that Lys residue at position 34 might be susceptible to such proteases, for example, page 414, right column, the 1st paragraph in Section "Development of Glucagon-like peptide-1 analogues".  Therefore, based on the state of art regarding clearance of protein drugs from the systemic circulation, a person of ordinary skilled in the art would not be able to determine whether any and/or all instant claimed fusion protein comprising a main protein that is identical or similar to the amino acid sequence of a mammalian protein or a fragment thereof would have the property of having an increased half-life compared to the main protein without the extension peptide or not.

(d) representative number of samples:
In the instant case, the genus of instant claimed fusion protein is extremely broad, since the amino acid sequence of the main protein is one that is identical or similar to the amino acid sequence of a mammalian protein or a fragment thereof.
And, as discussed in (a) and (b) above, the instant specification discloses peptides of instant SEQ ID NOs: 3-11 as examples of the instant claimed fusion protein, wherein the main protein in these fusion proteins is a fragment of human VWF.
Furthermore, peptide of instant SEQ ID NO: 3 (OCTA 12) is tested in the working examples in instant specification.  
Considering the broadness of the genus of instant claimed fusion protein, the instant specification fails to provide sufficient examples to describe the entire genus of fusion protein comprising a main protein that is identical or similar to the amino acid sequence of a mammalian protein or a fragment thereof to have the property of having an increased half-life compared to the main protein without the extension peptide claimed. 
Taken all these together, considering the state of the art and the disclosure in instant specification, it is deemed that the instant specification fails to provide adequate written description for the claimed genus of fusion protein comprising a main protein that is identical or similar to the amino acid sequence of a mammalian protein or a fragment thereof to have the property of having an increased half-life compared to the main protein without the extension peptide; and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 U.S.C. § 101
33.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


34.	Claims 1, 2, 4-10, 12-14, 16-20 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 2, 4-10, 12-14, 16-20 and 38 are directed to a fusion protein comprising a main protein and one or more extension peptides, wherein the amino acid sequence of the main protein is identical or similar to the amino acid sequence of a mammalian protein or a fragment thereof, and wherein the amino acid sequence of the one or more extension peptides has a length of not more than 100 amino acids, has a sequence identity of at least 90% to SEQ ID NO: 1, and comprises a cluster of O-glycosylated amino acids.  As evidenced by instant specification, the extension peptide of instant SEQ ID NO: 1 is amino acids 1238-1268 of human VWF of instant SEQ ID NO: 2 (see page 19, line 41 to page 20, line 2 of instant specification; and SEQ ID NOs: 1 and 2 in the sequence listing filed on 7/9/2020).  In the broadest reasonable interpretation, the natural occurring human VWF of instant SEQ ID NO: 2 is the fusion protein recited in instant claims 1, 2, 4-10, 12-14, 16, 18, 20 and 38.  Furthermore, a fragment of the natural occurring human VWF of instant SEQ ID NO: 2 with amino acids 1-1268 or amino acids 764-1268 of instant SEQ ID NO: 2 is a fusion protein recited in instant claims 1, 2, 4-10, 12-14, 16-20 and 38, in that the main protein being either amino acids 1-1237 or amino acids 764-1237 of instant SEQ ID NO: 2 and the extension peptide being amino acids 1238-1268 of instant SEQ ID NO: 2.  Therefore, the natural occurring human VWF of instant SEQ ID NO: 2 or a fragment with amino acids 1-1268 or 764-1268 of instant SEQ ID NO: 2 is the fusion protein recited in instant claims 1, 2, 4-10, 12-14, 16-20 and 38.  The claims 1, 2, 4-10, 12-14, 16-20 and 38 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed fusion protein and composition comprising such fusion protein in instant claims 1, 2, 4-10, 12-14, 16-20 and 38 do not recite features or steps demonstrating a marked difference from what exists in nature; and the claimed fusion protein and composition comprising such fusion protein in instant claims 1, 2, 4-10, 12-14, 16-20 and 38 do not recite meaningful limitations that add something of significance to the judicial exception.  Therefore, the claimed fusion protein and composition comprising such fusion protein in instant claims 1, 2, 4-10, 12-14, 16-20 and 38 are not significantly different than a judicial exception (natural product).

Claim Rejections - 35 U.S.C. § 102(a)(1)
35.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
36.	 Claims 1, 2, 4-10, 12-14, 16-20 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 2010/0183556 A1).
The instant claims 1, 2, 4-10, 12-14, 16-20 and 38 are drawn to a fusion protein comprising a main protein and one or more extension peptides, wherein the amino acid sequence of the main protein is identical or similar to the amino acid sequence of a mammalian protein or a fragment thereof, and wherein the amino acid sequence of the one or more extension peptides has a length of not more than 100 amino acids, has a sequence identity of at least 90% to SEQ ID NO: 1, and comprises a cluster of O-glycosylated amino acids.
Choi et al, throughout the patent, teach various variants of von Willebrand factor (vWF), for example, Abstract; and page 1, paragraph [0010].  One of the vWF variants in Choi et al is SEQ ID NO: 4, which is 1833 amino acids in length and consists of the amino acid sequence MIPARFAGVLLALALILPGTLCAEGTRGRSSTARCSLFGSDFV NTFDGSMYSFAGYCSYLLAGGCQKRSFSIIGDFQNGKRVSLSVYLGEFFDIHLFVNGTVTQGDQRVSMPYASKGLYLETEAGYYKLSGEAYGFVARIDGSGNFQVLLSDRYFNKTCGLCGNFNIFAEDDFMTQEGTLTSDPYDFANSWALSSGEQWCERASPPSSSCNISSGEMQKGLWEQCQLLKSTSVFARCHPLVDPEPFVALCEKTLCECAGGLECACPALLEYARTCAQEGMVLYGWTDHSACSPVCPAGMEYRQCVSPCARTCQSLHINEMCQERCVDGCSCPEGQLLDEGLCVESTECPCVHSGKRYPPGTSLSRDCNTCICRNSQWICSNEECPGECLVTGQSHFKSFDNRYFTFSGICQYLLARDCQDHSFSIVIETVQCADDRDAVCTRSVTVRLPGLHNSLVKLKHGAGVAMDGQDVQLPLLKGDLRIQHTVTASVRLSYGEDLQMDWDGRGRLLVKLSPVYAGKTCGLCGNYNGNQGDDFLTPSGLAEPRVEDFGNAWKLHGDCQDLQKQHSDPCALNPRMTRFSEEACAVLTSPTFEACHRAVSPLPYLRNCRYDVCSCSDGRECLCGALASYAAACAGRGVRVAWREPGRCELNCPKGQVYLQCGTPCNLTCRSLSYPDEECNEACLEGCFCPPGLYMDERGDCVPKAQCPCYYDGEIFQPEDIFSDHHTMCYCEDGFMHCTMSGVPGSLLPDAVLSSPLSHRSKRSLSCRPPMVKLVCPADNLRAEGLECTKTCQNYDLECMSMGCVSGCLCPPGMVRHENRCVALERCPCFHQGKEYAPGETVKIGCNTCVCRDRKWNCTHVCDATCSTIGMAHYLTFDGLKYLFPGECQYVLVQDYCGSNPGTFRILVGNKGCSHPSVKCKKRVTILVEGGEIELFDGEVNVKRPMKDETHFEVVESGRYIILLLGKALSVVWDRHLSISVVLKQTYQEKVCGLCGNFDGIQNNDLTSSNLQVEEDPVDFGNSWKVSSQCADTRKVPLDSSPATCHNNIMKQTMVDSSCRILTSDVFQDCNKLVDPEPYLDVCIYDTCSCESIGDCACFCDTIAAYAHVCAQHGKVVTWRTATLCPQSCEERNLRENGYECEWRYNSCAPACQVTCQHPEPLACPVQCVEGCHAHCPPGKILDELLQTCVDPEDCPVCEVAGRRFASGKKVTLNPSDPEHCQICHCDVVNLTCEACQEPGGLVVPPTDAPVSPTTLYVEDISEPPLHDFYCSRLLDLVFLLDGSSRLSEAEFEVLKAFVVDMMERLRISQKWVRVAVVEYHDGSHAYIGLKDRKRPSELRRIASQVKYAGSQVASTSEVLKYTLFQIFSKIDRPEASRITLLLMASQEPQRMSRNFVRYQGLKKKKVIVIPVGIGPHANLKQIRLIEKQAPENKAFVLSSVDELEQQRDEIVSYLCDLAPEAPPPTLPPDMAQVTVGPGLLGVSTLGPKRNSMVLDVAFVLEGSDKIGEADFNRSKEFMEEVIQRMDVGQDSIHVTVLQYSYMVTVEYPFSEAQSKGDILQRVREIRYQGGNRTNTGLALRYLSDHSFLVSQGDREQAPNLVYMVTGNPASDEIKRLPGDIQVVPIGVGPNANVQELERIGWPNAPILIQDFETLPREAPDLVLQRCCSGEGLQIPTLSPAPRDETLQDGCDTHFCKVNERGEYFWEKRVTGCPPFDEHKCLAEGGKIMKIPGTCCDTCEEPECNDITARLQYVKVGSCKSEVEVDIHYCQGKCASKAMYSIDINDVQDQCSCCSPTRTEPMQVALHCTNGSVVYHEVLNAMECKCSPRKCSK, for example, page 1, paragraph [0016]; and SEQ ID NO: 4 on pages 15-20.  In the broadest reasonable interpretation, the vWF variant of SEQ ID NO: 4 in Choi et al is a fusion protein comprising a main protein having a sequence that is at least 90% identical to amino acids 764-1268 of instant SEQ ID NO: 2 (amino acids 764-1237 of the vWF variant of SEQ ID NO: 4 in Choi et al, unlined) and an extension peptide that is identical to instant SEQ ID NO: 1 (Bold) fused to the C-terminus of the main protein; wherein the main protein comprises at least one cluster of O-glycosylated amino acids (SS and/or TSS), the extension peptide comprises TT as a cluster of O-glycosylated amino acids and comprises 5 O-glycosylated amino acids (S and T), wherein the fusion protein is at least 90% identical to instant SEQ ID NO: 3 or 11 recited in instant claim 19.  Therefore, the vWF variant of SEQ ID NO: 4 in Choi et al meets the limitations of the fusion protein recited in instant claims 1, 4-10, 12-14 and 16-19.  In addition, since the only limitation in instant claim 38 is the fusion protein, the vWF variant of SEQ ID NO: 4 in Choi et al meets the limitation of instant claim 38.  Choi et al further teach using mammalian expression vector to express such vWF variant, for example, page 2, paragraphs [0036] and [0037].  Therefore, one of ordinary skilled in art would understand and reasonably expect the vWF variant of SEQ ID NO: 4 in Choi et al is produced by expression in a mammalian cell line.  It meets the limitation of instant claim 20.  
With regards to the limitation recited in instant claim 2, the vWF variant of SEQ ID NO: 4 in Choi et al meets all the structural limitations of the fusion protein recited in instant claim 1.  Furthermore, as evidenced by instant specification, "it is believed that the negative charge of the of the protein surface generated by the O-glycans leads to the half-life prolongation" (see page 14, lines 23-24 of instant specification).  Therefore, the vWF variant of SEQ ID NO: 4 in Choi et al would have the property that the fusion protein has an increased half-life compared to the main protein without extension peptide recited in instant claim 2.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
Since the reference teaches all the limitations of instant claims 1, 2, 4-10, 12-14, 16-20 and 38, the reference anticipates instant claims 1, 2, 4-10, 12-14, 16-20 and 38.

Claim Rejections - 35 U.S.C. § 103
37.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


38.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

39.	Claims 1, 2, 4-16, 18, 20 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al (WO 2014/011819 A2).
The instant claims 1, 2, 4-16, 18, 20 and 38 are drawn to a fusion protein comprising a main protein and one or more extension peptides, wherein the amino acid sequence of the main protein is identical or similar to the amino acid sequence of a mammalian protein or a fragment thereof, and wherein the amino acid sequence of the one or more extension peptides has a length of not more than 100 amino acids, has a sequence identity of at least 90% to SEQ ID NO: 1, and comprises a cluster of O-glycosylated amino acids.
Chhabra et al, throughout the patent, teach a chimeric protein comprising a VWF protein comprising the D' domain and D3 domain of VWF, one or more XTEN sequence, and a FVIII protein (as a main protein); wherein the VWF fragment, the XTEN sequence, and the FVIII protein are linked to or associated with each other; and wherein the VWF fragment can induce extension of half-life of the chimeric protein comprising a FVIII protein, for example, Abstract; and pages 2-3, paragraphs [0005] and [0006].  It meets the limitation of the main protein recited in instant claims 1 and 16; and the limitation of instant claim 2.  Chhabra et al further teach the FVIII protein in the chimeric protein can be full length FVIII, for example, pages 87-88, Table 3.  It meets the limitation of instant claim 14.  Chhabra et al also teach the VWF fragment can be attached to the C-terminus of the FVIII protein; and/or forms the C-terminus of the chimeric protein; and the chimeric protein can comprise at least two, three, four, five, or six of such VWF fragments, for example, pages 2-3, paragraph [0006]; and page 12, paragraph [0027].  Furthermore, Chhabra et al teach using mammalian cell line such as HEK293 to produce such chimeric protein, for example, page 14, paragraph [0032].  In addition, Chhabra et al teach a pharmaceutical composition comprising such chimeric protein, for example, page 14, paragraph [0033].   
The difference between the reference and instant claims 1, 2, 4-16, 18, 20 and 38 is that the reference does not explicitly teach the limitation of the extension peptide recited in instant claims.  
However, Chhabra et al teach the fragment of VWF protein in the chimeric protein can be one comprising, consisting essentially of, or consisting of the D1, D2, D', D3, and A1 domains of VWF, for example, pages 62-65, Table 1; pages 71-72, paragraph [0142]; and claim 100.  
Therefore, in view of the teachings of Chhabra et al as a whole, it would have been obvious to one of ordinary skilled in the art to develop a chimeric/fusion protein comprising a fragment of VWF protein, one or more XTEN sequence, and a FVIII protein; wherein the fragment of VWF protein comprises, consists essentially of, or consists of the D1, D2, D', D3, and A1 domains of VWF; and it is fused to the C-terminus of the FVIII protein (as a main protein), and/or forms the C-terminus of the chimeric/fusion protein, wherein the chimeric/fusion protein can comprise at least two, three, four, five, or six of such VWF fragments, wherein the chimeric/fusion protein has an increased half-life compared to FVIII protein, and wherein the chimeric/fusion protein is produced in mammalian cell line such as HEK293; and a pharmaceutical composition comprising such chimeric/fusion protein.  And in the broadest reasonable interpretation, the chimeric/fusion protein developed above is a fusion protein comprising the FVIII protein as the main protein and peptide of instant SEQ ID NO: 1 as the extension peptide.  It meets the limitations of instant claims 1, 2, 4-16, 18, 20 and 38. 
In view of the teachings of Chhabra et al as a whole, one of ordinary skilled in the art would have been motivated to develop a chimeric/fusion protein comprising a fragment of VWF protein, one or more XTEN sequence, and a FVIII protein; wherein the fragment of VWF protein comprises, consists essentially of, or consists of the D1, D2, D', D3, and A1 domains of VWF; and it is fused to the C-terminus of the FVIII protein (as a main protein), and/or forms the C-terminus of the chimeric/fusion protein, wherein the chimeric/fusion protein can comprise at least two, three, four, five, or six of such VWF fragments, wherein the chimeric/fusion protein has an increased half-life compared to FVIII protein, and wherein the chimeric/fusion protein is produced in mammalian cell line such as HEK293; and a pharmaceutical composition comprising such chimeric/fusion protein, because Chhabra et al explicilty teach the fragment of VWF protein in the chimeric protein can be one comprising, consisting essentially of, or consisting of the D1, D2, D', D3, and A1 domains of VWF.
In view of the teachings of Chhabra et al as a whole and with routine optimization, a person of ordinary skilled in the art would have reasonable expectation of success in developing a chimeric/fusion protein comprising a fragment of VWF protein, one or more XTEN sequence, and a FVIII protein; wherein the fragment of VWF protein comprises, consists essentially of, or consists of the D1, D2, D', D3, and A1 domains of VWF; and it is fused to the C-terminus of the FVIII protein (as a main protein), and/or forms the C-terminus of the chimeric/fusion protein, wherein the chimeric/fusion protein can comprise at least two, three, four, five, or six of such VWF fragments, wherein the chimeric/fusion protein has an increased half-life compared to FVIII protein, and wherein the chimeric/fusion protein is produced in mammalian cell line such as HEK293; and a pharmaceutical composition comprising such chimeric/fusion protein.  

Obviousness Double Patenting 
40.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

41.	Claims 1-14, 16-20 and 38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of US patent 11013789 B2.
42.	Instant claims 1-14, 16-20 and 38 are drawn to a fusion protein comprising a main protein and one or more extension peptides, wherein the amino acid sequence of the main protein is identical or similar to the amino acid sequence of a mammalian protein or a fragment thereof, and wherein the amino acid sequence of the one or more extension peptides has a length of not more than 100 amino acids, has a sequence identity of at least 90% to SEQ ID NO: 1, and comprises a cluster of O-glycosylated amino acids.
43.	Claims 1-27 of US patent 11013789 B2 are drawn to a recombinant glycosylated polypeptide, comprising: an amino acid sequence which is at least 90% identical to at least a fragment of human vWF (SEQ ID NO: 2), wherein said recombinant glycosylated polypeptide contains one or more clusters of O-glycosylation sites, wherein a cluster contains at least three O-glycosylation sites and at least one O-glycosylation site in four
amino acids; wherein the total number of O-glycosylation sites and the number of sialylated core 2 O-glycans of the recombinant glycosylated polypeptide is higher than the total number of O-glycosylation sites and the number of sialylated core 2 O-glycans of the naturally occurring human VWF or fragment thereof; wherein the recombinant glycosylated polypeptide shows an increased binding affinity to one or more SIGLECs, selected from SIG-5, SIG-7, SIG-8, and SIG-9, compared to the naturally occurring human vWF or fragment thereof; and a composition, comprising: a first polypeptide, and
a second polypeptide, wherein the first polypeptide is a recombinant glycosylated polypeptide containing one or more sialylated O-glycans, wherein the second polypeptide contains an amino acid sequence homologous or identical to a mammalian
protein, and wherein compared to the second polypeptide, the composition has an increased binding affinity to one or more of SIGLECs SIG-5, SIG-7, SIG-8, and SIG-9.
The peptide of SEQ ID NO: 2 recited in claims 1-27 of US patent 11013789 B2 is identical to the fusion protein of instant SEQ ID NO: 3.  
	Furthermore, with regards to the limitation recited in instant claim 2; in the instant case, the peptide of SEQ ID NO: 2 recited in claims 1-27 of US patent 11013789 B2 is identical to instant SEQ ID NO: 3, which meets all the structural limitations of the fusion protein recited in instant claims 1-14, 16-20 and 38.  And as evidenced by instant specification, "it is believed that the negative charge of the of the protein surface generated by the O-glycans leads to the half-life prolongation" (see page 14, lines 23-24 of instant specification).  Therefore, the peptide of SEQ ID NO: 2 recited in claims 1-27 of US patent 11013789 B2 would have the property that the fusion protein has an increased half-life compared to the main protein without extension peptide recited in instant claim 2.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.  

44.	For the same/similar reasoning/rational as the rejection set forth in Sections 41-43 above, instant 1, 2, 4-14, 16, 18, 20 and 38 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of co-pending Application No. 17/326709.  In the instant case, in view of the combined teachings of claims 1-31 of co-pending Application No. 17/326709, it would have been obvious to one of ordinary skilled in the art to develop the fusion protein and a pharmaceutical composition comprising such fusion protein recited in instant claims 1, 2, 4-14, 16, 18, 20 and 38.
This is a  provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

45.	For the same/similar reasoning/rational as the rejection set forth in Sections 41-43 above, instant 1-14, 16-20 and 38 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-12 of co-pending Application No. 17/633836.  In the instant case, SEQ ID NO: 3 recited in claim 12 of co-pending Application No. 17/633836 is 99% identical to the fusion protein of instant SEQ ID NO: 3. 
This is a  provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658